ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that ALAN H. MARLOWE formerly of FORT LEE, who was admitted to the bar of this State in 1971, and who thereafter was suspended from the practice of law by Order of the Court dated November 13, 1997, effective December 8, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(c) (misrepresentations), and Rule 1:20-20 (failure to notify clients of suspension), and good cause appearing;
It is ORDERED that ALAN H. MARLOWE is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
*26ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.